FOREIGN ATTACHMENT case to November term, 1842.
On a previous day of the term Mr. Gray, for plaintiff, moved and obtained judgment; and now, on the last day of the term,Mr. Wales applied for leave to put in special bail to the action, and dissolve the attachment.
The question was, whether the defendant had the whole of the second term to put in special bail; or must do it at some day in that term before judgment actually entered.
The Court, regarding the process of foreign attachment as a mere process to compel the appearance of the party, said they would allow the defendant in a foreign attachment to enter special bail at any time during the second term.